Citation Nr: 1101684	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in June 2007, a statement of the 
case was issued in January 2009, and a substantive appeal was 
received in February 2009.

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in November 2010.  A transcript of 
this proceeding is associated with the claims file.  The Veteran 
also submitted additional evidence and waived initial RO review.

The issue of entitlement to service connection for 
headaches, on a secondary basis, was raised during the 
November 2010 Board hearing, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea is 
causally related to his active duty service.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea is causally related to his 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
obstructive sleep apnea.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions and claims for veterans benefits.  A veteran will 
receive the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  Wells 
v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

In this case, the Veteran is seeking entitlement to service 
connection for obstructive sleep apnea.

Initially, the Board notes that it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail all the evidence submitted 
by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (stating that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Therefore, the Board's decision focuses on the most 
salient and relevant evidence, and on what this evidence shows, 
or fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (stating that the law requires only that the 
Board discuss its reasons for rejecting evidence favorable to the 
veteran).

During the Veteran's military separation examination in January 
2006, the Veteran documented on his Report of Medical History (DD 
Form 2807-1) that he had experienced frequent trouble sleeping.  
The Veteran further explained that he would snore so loud that he 
would wake himself up.  At this time, the examiner noted that the 
Veteran had a history of frequent snoring and daytime sleepiness, 
but that it was not considered disqualifying.  The examiner also 
stated on the January 2006 Report of Medical Assessment (DD Form 
2697) that the Veteran had a history of heroic snoring and 
daytime sleepiness; the Veteran was referred for a neurology 
consultation for a sleep study.  The Veteran's service treatment 
records do not show that a sleep study was ever administered 
before the Veteran was discharged from active duty service.

The Veteran was afforded a VA medical examination in connection 
with this appeal in October 2006.  The examiner, a family nurse 
practitioner, noted that the Veteran's claims file was not 
reviewed, as it was not deemed necessary by the RO.  During the 
examination, the Veteran reported that he had been snoring for 
the last 12 years, and that he sometimes snores so loud that he 
wakes himself up.  He reported getting approximately 4 hours of 
sleep per night.  The Veteran reported that his ex-wife 
complained about his snoring, and that someone he billeted with 
told him to get his snoring evaluated.  The Veteran denied ever 
seeing a health care provider for his snoring problems, but tried 
over-the-counter nasal strips, which did not help.  The Veteran 
denied use of any respiratory treatments, oxygen, inhalers, a 
nebulizer machine, or a continuous airway pressure (CPAP) 
machine.  The examiner diagnosed the Veteran with chronic snoring 
by history, since results from a sleep study were not available.

In December 2006, the Veteran was afforded a sleep study 
consultation.  The VA polysomnography report is dated in February 
2007.  The attending physician found the study to be positive for 
obstructive sleep apnea.  Therapy with auto-adjusting CPAP was 
suggested.

Private treatment records from March 2007 and May 2007 document 
that the Veteran has been diagnosed with obstructive sleep apnea.  
The Veteran underwent a CPAP titration in May 2007.  The private 
treatment records do not provide a medical nexus opinion with 
regard to the obstructive sleep apnea.

During a May 2008 Board hearing, the Veteran provided testimony 
about his claimed sleep disorder.  The Veteran testified that he 
first started recognizing signs that he might have a sleep 
disorder in approximately 2001.  The Veteran testified that he 
did not seek help at that time because it did not affect his job.  
He further testified that, when he was married, his wife in 2005 
said that she could no longer take his snoring and that he had to 
do something about it.  The Veteran testified that he was not 
afforded a sleep study until he underwent one with VA.

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  However, the Board finds that it 
can conclude that the Veteran had a sleep disorder during active 
duty service.  38 C.F.R. § 3.102.  In this regard, service 
treatment records from January 2006 document that the Veteran had 
a history of frequent snoring and daytime sleepiness. Also, the 
Veteran's post-service medical records document current 
obstructive sleep apnea.  

In addition, the Veteran's essential contention is that he 
experienced a chronic sleep disorder during service, and that he 
has had the sleep disorder since service.  The Board finds the 
Veteran's lay statements and testimony regarding the date of 
onset of his sleep disorder and continuity of symptoms since 
service to be competent and credible. See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(providing that lay testimony is competent to establish the 
presence of observable symptomatology, such as varicose veins, 
and may provide sufficient support for a claim of service 
connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).

In the regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA of 2000), competent lay evidence is defined as 
any evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1)).  In this 
case, the Veteran was aware of the nature of his sleep apnea by 
virtue of his own regular sleep disturbance during service and by 
as told to him by those it affected.  This is competent evidence 
of observable manifestations.    

With regard to a nexus to service, the Board finds that the 
Veteran's lay statements and testimony regarding his sleep 
disorder also support a nexus to service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay 
evidence may be competent to establish medical etiology or 
nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  Moreover, although it was not until after service that a 
diagnosis was established, the same in-service symptoms of this 
chronic disorder are associated with the current findings.  See 
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).

In sum, the Board finds that the available evidence appears to be 
at least in a state of equipoise regarding a nexus to service.  
Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Thus, the Board concludes that the Veteran's 
claim for service connection for obstructive sleep apnea is 
warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board also notes that the 
Veteran was informed of the manner in which disability ratings 
and effective dates are assigned by letters dated in August 2006 
and June 2009.  The RO will take such actions in the course of 
implementing this grant of service connection, and the Veteran 
may always file a timely notice of disagreement if he wishes to 
appeal from those downstream determinations.


ORDER

Entitlement to service connection for obstructive sleep apnea is 
warranted.  The appeal is granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


